Citation Nr: 1520939	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1991 to April 1997.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of an increased rating for service-connected scars has been raised by the record the Veteran's April 2013 VA Form 9.  Notably, the RO denied an increased rating for the Veteran's service-connected scars in its May 2012 rating decision, and the Veteran did not filed a notice of disagreement with respect to that determination, nor was any new and material evidence submitted within the appeal period.  Accordingly, the Veteran's claim for an increased rating for his service-connected scars constitutes a new claim and is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for low back, neck, and bilateral knee disabilities are REMANDED to the RO.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. An April 1998 rating decision denied service connection for low back, neck, and a bilateral knee disabilities on the basis that there was no evidence of any currently diagnosed disabilities; the Veteran did not appeal these determinations, nor was any new and material evidence received within the appeal period.

2.  Evidence received since the April 1998 rating decision, when considered together with the evidence previously of record, relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claims of entitlement to service connection for low back, neck, and bilateral knee disabilities are reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claims for entitlement to service connection for a low back disability, a neck disability, and a bilateral knee disability; however, the merits of the claims will be addressed further in the Remand section.  Accordingly, VA's duty to notify or assist is rendered moot.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

By way of history, the Veteran originally submitted an application for entitlement to service connection for a low back disability, a neck disability, and a bilateral knee disability in August 1997.  In a January 1998 rating decision, the RO denied the Veteran's claims finding no evidence of treatment in service for any of his claimed disabilities.  In March 1998, the Veteran submitted copies of his service treatment records, and an April 1998 rating decision denied his claims on the basis that VA medical examinations found no evidence of any current low back, neck, or bilateral knee disabilities.  The Veteran filed an August 1998 notice of disagreement and an October 1998 statement of the case confirmed the denials of all of the Veteran's claims.  The Veteran did not perfect an appeal as to the April 1998 rating decision, and no new and material evidence was filed within the appeal period.  Accordingly, the April 1998 decision is final.  38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

In June 2011, the Veteran requested to reopen his claims for entitlement to service connection for low back, neck, and bilateral knee disabilities, and a May 2012 rating decision confirmed and continued the previous denials for those claims.

With respect to the April 1998 rating decision, which denied the claims of entitlement to service connection for low back, neck, and bilateral disabilities, the evidence of record included: service treatment records and an October 1997 VA examination.  New evidence added to the record since the April 1998 rating decision consists of VA medical records dated November 2004 through April 2012, VA examinations and opinions dated October 2011, and a March 2012 supplemental VA medical opinion.

The Board finds that evidence submitted since the April 1998 rating decision constitutes new evidence as it was not previously submitted to VA agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the April 1998 final denial of the claims sought to be reopened.  Specifically, the medical evidence contains diagnoses relating to all claimed disabilities as well as medical treatment records not previously before VA agency decision makers.  The lack of any current low back, neck, and bilateral knee disabilities was the reason the Veteran's claims were denied in the final April 1998 rating decision.  Thus, the new evidence relates to unestablished facts necessary to substantiate all three of the Veteran's claims and raises a reasonable possibility of substantiating these claims.  Therefore, the Board finds that new and material evidence has been received to reopen the April 1998 final denial of the Veteran's claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As addressed in greater detail in the Remand section below, further development is required before reaching a decision on the merits of the reopened claims.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for low back, neck, and bilateral disabilities are reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran contends he injured his low back, neck, and bilateral knees during active duty service.  The Veteran's claims file contains service treatment records documenting treatment for low back and neck pain.  Service treatment records also note an October 1993 diagnosis of bilateral retropatellar pain syndrome, right greater than left.  The Board finds that additional development is required prior to adjudication of the Veteran's claims.

As a preliminary matter, the Veteran has indicated he receives his healthcare through VA, and the May 2012 rating decision reflects that VA medical treatment records dated November 2004 through April 2012 were reviewed in connection with the Veteran's claims.  The physical claims file and electronic file, however, do not contain any VA treatment records whatsoever except for an October 2010 treatment note, which was submitted by the Veteran.  On remand, the RO must associate all outstanding VA treatment records with the Veteran's physical or electronic file.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Next, the Board concludes that all October 2011 VA medical opinions and the March 2012 supplemental opinion are inadequate as they are devoid of rationale and reasoning.  The Board also notes that while examiners are not required to discuss a detailed medical history, these opinions fail to address and explain how significant injuries and diagnoses documented in service are not related to the Veteran's currently diagnosed disabilities.

At the October 2011 VA examination, the VA examiner documented a 1994 diagnosis of bilateral patellofemoral syndrome, a 1991 diagnosis of lumbar spine degenerative disc disease, and a 1991 diagnosis of a mild left C3-4 and right C5-6 bony exit neural foramina encroachment.  It is unclear where the examiner found these diagnoses as the latter two are not documented in service treatment records; presumably, the examiner noted these diagnoses as they were relayed to him by the Veteran.  The examiner also recorded a 2008 diagnosis of psoriatic arthritis and noted that the Veteran was receiving treatment for his non-service-connected arthritis and psoriasis through VA.  The VA examiner indicated that the Veteran's service treatment records were reviewed and the examiner recorded the results of recent radiological findings in the medical report.  January 2009 x-ray reports of the knees and back revealed tiny osteophytes (commonly known as bone spurs) in the bilateral knees and mild degenerative changes in L5-S1.  July 2011 x-ray reports of the neck documented a clinical history of psoriatic arthritis and neck pain, and the VA radiologist's impression was: loss of the normal cervical lordosis and mild left C3-4 and right C5-6 bony exit neural foramina encroachment.  Significantly, the July 2011 radiologist also noted there were no definite features to suggest psoriatic arthropathy.

Following an examination, the VA examiner acknowledged that the Veteran had "headaches, neck spasms, low back strain and knee issues in service," and opined that the Veteran's "current issues are more secondary to arthritic changes related to psoriasis" and that his "current arthralgia is more than likely related to his psoriatic arthritis."  In a May 2012 supplemental opinion, the VA examiner indicated that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by any in-service events or injuries.

The Board concludes that these VA opinions are inadequate as they failed to provide any supportive reasoning for the examiner's determinations that the Veteran's in-service injuries did not cause his current disabilities, especially in light of an in-service bilateral knee disability diagnosis and in-service treatment for neck and low back conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).  Not only did the VA examiner decline to discuss extremely relevant medical reports in providing these negative opinions, the examiner specifically neglected to discuss the rationale for the opinion that the Veteran's current conditions were more likely the result of psoriatic arthritis.

In particular, the Board takes issue with a number of omissions in the October 2011 VA examiner's medical opinion, and finds that the new examiner must address the following treatment notes in providing nexus opinions.  First, the examiner's opinion with regard to the neck is contradictory as it notes that a mild left C3-4 and right C5-6 bony exit neural foramina encroachment was diagnosed in 1991, and x-rays from July 2011 revealed the same exact diagnosis, yet the examiner provided a negative nexus opinion without any explanation.  The Board finds that it is likely the examiner mistakenly documented this diagnosis as occurring in 1991 when the examiner meant 2011, however the Board declines to make this speculation.  The VA examiner also neglected to explain how a January 1997 service treatment record documenting low back pain over the right SI joint was unrelated to the Veteran's January 2009 x-rays indicating mild degenerative changes in L5-S1.  The examiner also failed to explain how a 1991 diagnosis of lumbar spine degenerative disc disease was unrelated to the Veteran's current back condition.  Finally, the VA examiner noted that January 2009 x-rays revealed bone spurs in both knees, yet the examiner declined to explain how the Veteran's in-service diagnosis of bilateral retropatellar pain syndrome was unrelated to the currently diagnosed bone spurs.  Moreover, the examiner also neglected to explain whether the Veteran's previously diagnosed bilateral retropatellar pain syndrome had resolved itself.

On remand, at the new VA examinations for the Veteran's low back, neck, and bilateral knees, and the examiner must provide detailed and thorough opinions regarding any relationship, or lack thereof, between the Veteran's in-service injuries and any current disabilities.  The examiner must not only comment on the etiology of all currently diagnosed disabilities, but must also address all previously diagnosed disabilities and whether they are or are not related to any currently diagnosed disabilities.  Additionally, the examiner must specifically address the medical treatment records referenced above and must provide separate nexus opinions for each of the Veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

The RO must specifically request and upload to the Veteran's electronic file all VA treatment records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all outstanding medical records are obtained to the extent they are available, the Veteran must be afforded the appropriate VA examinations to determine whether any low back, neck, or bilateral knee disabilities found are related to his military service.  These examinations must be conducted by a medical professional other than the October 2011 VA examiner.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays of the Veteran's low back, neck, and bilateral knees.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.

Based on clinical examinations, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed low back, neck, or bilateral knee disabilities are as likely as not (50 percent probability) related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed low back, neck, or bilateral knee disabilities are as likely as not (50 percent probability) due to or aggravated by any service-connected disorder.  Separate opinions with supporting reasoning and rationale for each of the Veteran's claimed disabilities are required.  If the examiner provides any negative nexus opinions, the examination reports must address specific service treatment records in the claims file.

If the examiner provides a negative nexus opinion with regard to the Veteran's neck, the examination report must specifically address:
* the Veteran's history of neck pain during service and treatment since separating from service;
* the results of any x-rays taken in conjunction with this examination and the July 2011 x-ray results;
* whether there was any diagnosed neck disability in service and, if so, why the examiner believes the previously diagnosed disability is not related to the Veteran's currently diagnosed neck disability.

If the examiner provides a negative nexus opinion with regard to the Veteran's low back, the examination report must specifically address:
* the Veteran's history of back pain during service and history of treatment since separating from service;
* the results of any x-rays taken in conjunction with this examination and the January 2009 x-ray results;
* whether the Veteran's pain above his SI joint during service is related to x-ray results indicating mild degenerative changes at L5-S1;
* whether there was any diagnosed low back disability during service and, if so, why any previously diagnosed disability is not related to the Veteran's currently diagnosed disability.

If the examiner provides a negative nexus opinion with regard to the Veteran's bilateral knees, the examination report must specifically address:
* the Veteran's history of bilateral knee pain during service and history of treatment since separating from service;
* the results of any x-rays taken in conjunction with examination and the January 2009 x-ray results, to include evidence of osteophytes;
* the October 1993 in-service diagnosis of bilateral retropattelar pain syndrome, right greater than left, and whether this disability is still active or whether it resolved itself; and
* whether or not this in-service diagnosis is not related to the Veteran's current bilateral knee disability and why.

A complete rationale for all opinions must be provided.  If the examiner opines that any currently diagnosed disability is due to any non-service-connected disability, to include psoriatic arthritis, the examiner must explain why.

If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.



No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


